Citation Nr: 1041213	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  96-27 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the shoulders and elbows.

2.  Entitlement to service connection for a disability manifested 
by loss of control of the hands and fingers.

3.  Entitlement to service connection for residuals of heavy 
metal poisoning manifested by a respiratory disorder, other than 
asthma.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include DJD.

5.  Entitlement to an increased rating greater than 30 percent 
disabling for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1983 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from December 1996 and April 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The Veteran has since requested his claim 
be transferred to the RO in Winston-Salem, North Carolina.  

The Veteran had a hearing before the Board in March 2001 and the 
transcript is of record.  Subsequently, the Veterans Law Judge 
presiding over the March 2001 hearing retired, and the Veteran 
was afforded another hearing before the undersigned Judge in May 
2010 and the transcript is of record.

The Board notes the Veteran also perfected appeals seeking an 
increased rating for his degenerative disc disease of the lumbar 
spine and an earlier effective date, earlier than April 1, 1998, 
for the grant of a total disability rating based on individual 
unemployability (TDIU).  During his May 2010 hearing, however, 
the Veteran withdrew these claims from appellate consideration 
and, therefore, the issues are no longer before the Board here.

Thereafter, in a June 2010 statement, the Veteran indicated he 
"withdraws issue #5 on appeal."  The Board sought clarification 
from the Veteran to ascertain what specific issue he was seeking 
to withdraw.  In response, in an August 2010 statement, the 
Veteran indicated he did not wish to withdraw any issue at this 
time.  Accordingly, the Board maintains jurisdiction of all 
claims listed above aside from the issues previously withdrawn at 
the May 2010 hearing. 

The August 2010 statement does not appear to be an attempt by the 
Veteran to resurrect claims previously withdrawn, but rather 
clarifying that he did not wish to withdraw any additional issues 
at that time.  

However, to the extent the Veteran was attempting to resurrect 
his increased lumbar spine and earlier effective date for the 
grant of TDIU claims already withdrawn at his May 2010 hearing, 
the Board finds the August 2010 statement untimely to serve as a 
new Substantive Appeal as to these issues as the appellate time 
frame has long since expired.  See 38 C.F.R. § 20.204(c) (2009) 
(indicating withdrawal of an appeal does not preclude filing a 
new Notice of Disagreement or Substantive Appeal if these filings 
would be timely under these rules if the appeal withdrawn had 
never been filed).  That is, the lumbar spine and TDIU claims 
stem from 1996 and 2000 rating decisions respectively with issued 
Statements of the Case (SOCs) dated February 1996 (low back 
evaluation) and January 2003 (effective date for the grant of 
TDIU).  Accordingly, if the Veteran intended his August 2010 
statement to be a new Substantive Appeal as to these issues, the 
appeal is clearly untimely.  Id. § 20.302(b)(1) (indicating a 
timely substantive appeal must be filed within 60 days of the SOC 
or one year after the rating decision, whichever is later). 

The case was brought before the Board in August 2001 and April 
2007.  In August 2001 the claim for service connection for 
residuals of heavy metal poisoning was reopened, and that claim, 
along with the other claims listed above, were remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claims, to include affording 
him appropriate VA examinations.  The case was again remanded in 
April 2007 to afford the Veteran a new hearing before a current 
Veterans Law Judge as indicated above.  The requested development 
having been completed, the case is once again before the Board 
for appellate consideration of the issues on appeal.  

The issues of entitlement to service connection for 
bilateral knee disorders, to include DJD,  and entitlement 
to an increased rating greater than 30 percent for 
bronchial asthma are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran does not currently have diagnosed bilateral 
shoulder or elbow disorders. 

2.  The Veteran does not currently have a diagnosed disorder 
manifested by loss of control of hands and fingers.

3.  The Veteran does not have any current disability (to include 
a respiratory disorder other than asthma) which is attributable 
to heavy metal poisoning in service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed bilateral shoulder and elbow disorders 
were not incurred in or aggravated by active service nor may they 
be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309 (2010).

2.  The Veteran's claimed disorder manifested by loss of control 
of hands and fingers was not incurred in or aggravated by active 
service nor may it be presumed to have occurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2010).


3.  Residuals of metal poisoning to include a respiratory 
disorder (other than asthma) was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in December 2001 and September 2005.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was not done in this 
case because the VCAA was past after the initial adjudication of 
the claims.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, and 
that has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
claimant in 2001 was not given prior to the first adjudication of 
the claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the claim was readjudicated 
and an additional SSOC was provided to the Veteran, most 
recently, in April 2006.  Not only has he been provided with 
every opportunity to submit evidence and argument in support of 
his claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, Social Security 
Administration (SSA) disability records, and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran appropriate VA examinations in 1993, 
1999, 2002 and 2003.  These examinations are adequate because 
they are based on a thorough examination, a description of the 
Veteran's pertinent medical history, a complete review of the 
claims folder and appropriate diagnostic tests, to include x-ray.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be associated 
with the Veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Service Connection (Shoulders, Elbows, Hands and Fingers)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis or organic 
diseases affecting the nervous system may be established based on 
a legal "presumption" by showing that either manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because there is no medical 
evidence of current diagnoses associated with the Veteran's 
complaints. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims his joint problems affecting his shoulders and 
elbows are related to his laborious job as a machinist welder in 
the military as well as various injuries he incurred in the 
military.  He further believes he has some neurological disorder 
causing loss of control to his hands and fingers.  He believes 
the neurological disorder is either related to his various 
injuries as a machinist welder or related to heavy metal 
poisoning he endured while working with various chemicals in the 
military.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records through his long military 
history do document various joint complaints and injuries.  The 
Veteran's entrance examination, dated November 1982, noted a pre-
military history of a fall where the Veteran reportedly broke 
several ribs and his wrist when he was twelve or thirteen years 
old.  The physician, at that time, however, found no chronic 
joint abnormality.  In December 1983, the Veteran was seen for a 
left hand injury.  The Veteran indicated he fell the day prior 
and on x-ray, the physician noted evidence of an old un-united 
fracture.  The Veteran was also seen in March 1987 for a right 
elbow contusion.  In April 1991, the Veteran was treated for 
jamming his right index finger.  The Veteran was also seen for a 
painful shoulder abductor and "polyarthralgias" in June 1992.   
In July 1992, the Veteran complained of painful elbows, 
shoulders, hand, knees.  At that time, the doctor noted a history 
of degenerative arthritis, but did not specify the joints.  The 
physician also noted a history of multiple fractures to the 
wrist, ribs, collarbone, ankle and hand.  

The Veteran testified at his hearing that he was diagnosed with 
degenerative joint disease (DJD) over his entire body while still 
in the military.  While his service treatment records indeed 
confirm multiple joint complaints and injuries, there is no 
indication that he was diagnosed with DJD specifically with 
regard to his shoulders and elbows while in the military.  
Similarly, while the Veteran clearly suffered various hand and 
finger injuries in the military, there is no indication the 
Veteran incurred a chronic orthopedic or neurological disorder 
manifested in his hands, fingers, elbows or shoulders while in 
the military.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service. The crucial inquiry, then, is 
whether the Veteran has current hands, fingers, elbows or 
shoulders disabilities related to any incident of service. The 
Board concludes he does not.

After service, the Veteran was afforded a neurological 
examination with an EMG report in September 1993.  The VA 
examiner at that time noted the Veteran's complaints of numbness 
and tingling along the ulnar aspect of both forearms, but found 
no evidence of neuropathy of the arms, legs or spine.  

Similarly, an August 1993 VA joint examiner noted the Veteran's 
complaints of polymalgia rheumatic, but found no x-ray evidence 
of arthritis to any claimed joint.  

The Veteran was afforded a Persian Gulf examination in March 1994 
where the examiner again noted the Veteran's reported history of 
polyarticular DJD since 1989 with exposure to uranium, toluene, 
benzene, and isocyanide. 

The Board notes the Veteran is service connected for residuals of 
an in-service left thumb injury where a piece of metal debris was 
left in his thumb and an infection arose.  According to an April 
1999 VA examination, the residuals include some orthopedic 
findings, to include "partial ankylosis", stiffness and pain of 
the left thumb.  These manifestations, therefore, are already 
service-connected.  

The medical evidence, however, does not show any other disorder 
related to the Veteran's elbows, shoulders, hands or fingers. VA 
outpatient treatment records throughout the appellate time frame 
similarly note the Veteran's complaints, but find no objective 
evidence to render diagnoses related to the elbows, shoulders, 
hands or fingers.  

The Board further notes there is some objective clinical evidence 
that the Veteran was indeed exposed to various heavy metals.  
These reports, however, did not indicate "toxic levels" of 
heavy metals.

The Veteran was again afforded appropriate VA examinations in 
August 2002 where the examiners noted the Veteran's in-service 
exposure to heavy metals, his various in-service injuries and his 
overall physically laborious job in the military.  After physical 
examination and relevant diagnostic tests, no diagnosis could be 
rendered with respect to the Veteran's shoulders or elbows and x-
rays were negative as to any abnormality.  Neurological testing 
revealed "slight ataxia on tandem walking and slow jogging, but 
otherwise the neurologic examination is normal." 

The VA obtained a VA medical opinion in March 2003 to clarify 
whether the Veteran had any orthopedic or neurological chronic 
disorder afflicting the shoulders, elbows, hands or fingers due 
to in-service injury, in-service heavy metal exposure or in-
service duties as a machinist welder.  After reviewing the claims 
folder, the VA examiner in a March 2003 opinion concluded that 
the Veteran was indeed exposed to heavy metals, but the evidence 
of record did not show evidence of any "obviously toxic level or 
any obvious level abnormal enough to be considered toxic."  

The March 2003 examiner noted the slightly abnormal neurological 
examination in August 2002 where the Veteran had some "slight 
ataxia in tandem walking," but concluded it was "not likely" 
that the Veteran had a chronic neurological disorder based on 
those results.  Indeed, the examiner indicated the 2002 findings 
were not "unusual" and depending on the surface of the room, 
the Veteran could have tested normal on repeat examination even 
on the same day. 

The March 2003 examiner also opined and concluded that the 
Veteran did not have a chronic disability of the shoulders or 
elbows based on the 2002 examination results because x-rays did 
not show degenerative disease or deterioration and the 
examination of the shoulders and elbows was within normal limits.  

The Board finds the March 2003 VA examiner's opinion persuasive 
because it was completed with a complete review of the claims 
folder, to include the Veteran's diagnostic tests throughout time 
and his service treatment records documenting his in-service 
injuries.  Also compelling, no medical professional has ever 
diagnosed the Veteran with a chronic disorder of the elbows, 
shoulders, hands or fingers related to any incident of his 
military service.

Service-connection requires, first and foremost, evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
this case, the medical evidence is against such a finding.  

To the extent that the Veteran is himself asserting that he, in 
fact, does have current disabilities as a result of in-service 
events, laypersons without medical training, such as the veteran, 
are not competent to comment on medical matters such as diagnoses 
and etiology of medical conditions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, his statements, without 
more, do not constitute competent favorable evidence. See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (Complaints of 
pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted).

Heavy Metal Poisoning

Here, the Veteran claims due to heavy metal exposure as a 
machinist welder in the military, the Veteran was exposed to 
poisonous levels of heavy metal causing neurological impairment 
(as discussed above) and respiratory impairment.

With regard to respiratory impairment, the Veteran claims since 
service he has been highly sensitive to many irritants, such as 
perfumes and smoke.  He maintains exposure to any of these 
irritants causes chest discomfort and difficulty breathing.  He 
believes this is due to his in-service exposure to heavy metals. 

As indicated in the decision above, service treatment records and 
post-service records confirm the Veteran was indeed exposed to 
some heavy metals while in the military, to include uranium, 
toluene, benzene and isocyanide.  Service treatment records 
further confirm the Veteran was treated for asthma, upper 
respiratory infections, restrictive airway disease and viral 
bronchitis in the military.  The Veteran is currently service-
connected for bronchial asthma.  Aside from asthma/restrictive 
airway disease, however, no other chronic respiratory disorder is 
noted in the military.

After service, the Board notes the Veteran sought considerable 
treatment and testing attempting to ascertain whether he had 
other respiratory conditions responsible for his "irritant" 
sensitivity.  Aside from confirmation that the Veteran had levels 
of heavy metals in his system and hair, no medical professional 
ever associated a respiratory condition with heavy metal 
exposure. 

In August 2002, the Veteran was afforded a VA respiratory 
examination where, after proper examination, the examiner 
diagnosed the Veteran with bronchial asthma (which is already 
service-connected).  

In March 2003, the RO obtained a VA medical opinion clarifying 
whether the evidence, to include the August 2002 lab tests, 
supported a finding that the Veteran has any sort of respiratory 
(or, as discussed above, neurological) residuals associated with 
in-service heavy metal exposure or any other incident of his 
military service.

The March 2003 examiner noted the Veteran's lengthy history of 
asthma and opined that it was common to have certain 
"irritants" such as perfume that will trigger episodes of 
asthma.  All of the Veteran's complaints, therefore, were 
associated to his history of asthma rather than some additional 
respiratory condition.

With regard to heavy metal exposure, the examiner indicated upon 
review of the evidence that the Veteran indeed had some exposure 
to heavy metals, but the evidence did not indicate levels high 
enough to be associated with "toxic exposure."  The March 2003 
examiner also opined aside from asthma, which was diagnosed in 
1985, the Veteran did not have any other respiratory condition 
that could be associated with toxic heavy metal exposure.  As a 
rationale, the examiner indicated that the Veteran's lungs had 
not significantly deteriorated from 1985 to 2002 and a number of 
chest x-rays failed to show any evidence of pneumoconiosis or 
other toxic products.

The Board finds this opinion persuasive.  It is based on a 
thorough review of the claims folder to include the Veteran's 
past VA examinations, treatment records and service treatment 
records.  Also compelling, no medical professional has ever 
diagnosed the Veteran with a respiratory disorder (aside from 
asthma) related to any incident of his military service, to 
include heavy metal poisoning. 

The Board notes that since this opinion, 2004 VA outpatient 
treatment records have referred to diagnoses of chronic 
obstructive pulmonary disease (COPD) and pneumoniconis.  For 
example, a February 2004 VA outpatient treatment record indicates 
the Veteran presented with complaints of "loss of body tone for 
a few seconds to few minutes" with manifestations of chest 
discomfort.  At that time, the physician noted pertinent medical 
history to include COPD and pneumoniconis.  It does not appear 
that the listing of COPD and pneumoniconis were listed as 
"diagnoses," but rather listed as "pertinent medical history" 
as described by the Veteran.

Indeed, most recently, the Veteran was afforded a VA examination 
in October 2005 for purposes of assessing the severity of the 
Veteran's asthma, and the examiner at that time noted the 
Veteran's history of bronchial asthma (with restrictive airway 
disease), but at that time found no evidence of any respiratory 
abnormality.  Chest x-rays at that time showed no lung 
abnormality and the examiner did not diagnose the Veteran with 
any respiratory disorder.

In short, while the Veteran clearly had some exposure to heavy 
metals while in service, there simply is no medical evidence that 
he has suffered any chronic residual associated with his in-
service exposure.  Indeed, the most recent medical evidence 
indicates the Veteran does not currently have any respiratory 
disorder.

For all of the Veteran's claims, the Board has considered the 
Veteran's statements that he suffered with problems with his 
breathing, hands, fingers, elbows and shoulders since separation 
from the military.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is credible 
and ultimately competent, regardless of the lack of 
contemporaneous medical evidence. However, the Veteran's claim 
fails based upon the lack of medical nexus associating his in-
service problems to current disabilities.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of current diagnoses.  
For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

In other words, despite the Veteran's complaints of pain, 
tingling and numbness, no medical professional has ever diagnosed 
the Veteran with any diagnosis related to his hands, fingers, 
elbows and shoulders.  Despite the Veteran's respiratory 
complaints, similarly, the medical evidence does not support a 
chronic respiratory disorder (other than asthma, which is already 
service-connected) related to any incident of his military 
service.

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims. As such, the benefit-
of-the-doubt rule does not apply, and the claims must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for degenerative joint disease 
(DJD) of the shoulders and elbows is denied.

Entitlement to service connection for a disability manifested by 
loss of control of the hands and fingers is denied.

Entitlement to service connection for residuals of heavy metal 
poisoning manifested by a respiratory disorder, other than asthma 
is denied.


REMAND

The remaining issues, to include entitlement to service 
connection for bilateral knee disorders and entitlement to an 
increased rating greater than 30 percent for bronchial asthma 
must be remanded for further development.

With regard to the service connection issue, the Veteran claims 
he has chronic bilateral knee disorders (namely DJD) as a result 
of in-service injuries and a physically laborious in-service job.  

Service treatment records document various orthopedic injuries, 
to include involving the knees.  Records do not confirm, however, 
in-service incurrence of any chronic knee or respiratory (other 
than asthma) disorder while in the military.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded appropriate VA examinations in August 
2002 where the joint examiner diagnosed the Veteran with 
chondromalacia of the bilateral knees but rendered no opinion 
with regard to likely etiology.

In March 2003, the RO obtained a VA medical opinion clarifying 
whether the Veteran's chondromalacia of the bilateral knees could 
be associated with his military service.  The March 2003 examiner 
opined that the Veteran's knees are "not service connected 
unless he has had enough wear on the knees over a period of years 
including service and out of service to have this relatively 
minor degree of change found on this examination."  

In this case, however, service treatment records do indicate a 10 
year military history as a machinist welder with a considerable 
number of orthopedic injuries.  The March 2003 opinion, 
therefore, is ambiguous as to whether it is "at least as likely 
as not" that the Veteran's current bilateral knee diagnoses are 
related to his military service.  Accordingly a new VA 
examination is indicated.   

With regard to the Veteran's increased rating claim for his 
bronchial asthma, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous examination of 
the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA respiratory 
examination in October 2005, five years ago.  At that time, the 
examination report indicates normal lungs on examination and no 
evidence of restrictive airway disease.  That is, while the 
examiner noted the Veteran's history of bronchial asthma, there 
was no evidence of asthma at that time.  

Since that time, the Veteran and his spouse testified before the 
Board that his asthma and overall breathing have worsened.  The 
Veteran further testified, however, that he has not received any 
ongoing treatment for his asthma since the 2005 examination.  
Affording the Veteran the benefit of the doubt, however, a VA 
examination is warranted to ascertain whether an increase in 
severity can be objectively confirmed since the 2005 examination.

The Board further notes this appeal has a lengthy procedural 
history stemming from the Veteran's initial claim for service 
connection in September 1993.

During the pendency of this appeal, the regulations pertaining to 
rating respiratory disabilities were revised effective October 7, 
1996 and again effective October 6, 2006.  Compare 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6601 (1996), with 38 C.F.R. § 4.98, DC 
6602 (2010); see also 71 Fed. Reg. 52457-52460 (2006) (presently 
codified at 38 C.F.R. § 4.96 (2010)).  

The Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the administrative 
or judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO should adjudicate the Veteran's claims both on 
the pre-1996 and post-1996 regulation and rate the Veteran's 
claim in accordance to the version most favorable to the Veteran.

With regard to the October 6, 2006 change, the Board notes that 
this change in the regulations does not alter any of the specific 
criteria listed in 38 C.F.R. § 4.97, Diagnostic Code 6602 (2006), 
the diagnostic code that pertains to the Veteran's service-
connected bronchial asthma.  Rather, the new regulations affect 
how the evaluation criteria are applied, including when a 
pulmonary function test (PFT) is required to evaluate the 
disability, when to apply pre-bronchodilator values for rating 
purposes, and which PFT result to use when the level of 
evaluation would differ depending on the test used.  Since the 
Board must apply the new regulations (in addition to the old 
regulations) to the Veteran's claim for the period from October 
6, 2006, through the present, the Board must consider whether the 
competent medical evidence of record used to rate the Veteran's 
asthma complies with the new regulations and provides sufficient 
competent medical evidence to adequately rate the Veteran's 
asthma.  

After careful review of the record, the Board concludes that the 
current medical evidence of record is insufficient to rate the 
Veteran's claim pursuant to the new regulations.  Therefore, a 
remand is necessary to obtain a new VA examination which conforms 
to the new regulatory scheme.

Under the new regulation, PFTs are required to evaluate asthma 
unless maximum exercise capacity test results are of record or 
the veteran has one of the following: pulmonary hypertension 
(shown by Echo or cardiac catheterization); cor pulmonale; right 
ventricular hypertrophy; one or more episodes of acute 
respiratory failure; or outpatient oxygen therapy is required.  
See 71 Fed. Reg. 52459 (2006) (presently codified at 38 C.F.R. 
§ 4.96(d) (Oct. 6, 2006)).  In the present case, there are no 
exercise capacity test results of record, nor does the Veteran 
meet any of the listed criteria.  Thus, the Board must rely on 
the PFT to evaluate the Veteran's asthma under Diagnostic Code 
6602.

According to the newly revised regulations, post-bronchodilator 
studies are required for disability evaluation purposes except 
when the results of the pre-bronchodilator pulmonary function 
tests are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.  See 71 
Fed. Reg. 52459 (2006) (presently codified at 38 C.F.R. 
§ 4.96(d)(4) (Oct. 6, 2006)).  In addition, if the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) test is not of record, VA may evaluate based 
on alternative criteria so long as the VA examiner states why the 
DLCO (SB) test would not be useful or valid in a particular 
case.  See 71 Fed. Reg. 52459 (2006) (presently codified at 38 
C.F.R. § 4.96(d)(2) (Oct. 6, 2006)).  

A review of the Veteran's claims folder reveals that he was last 
provided a VA examination in October 2005 in conjunction with his 
claim.  The examination includes PFT results with values for (1) 
pre-bronchodilator percent of predicted values for Forced 
Expiratory Volume in one second (FEV-1), and (2) pre-
bronchodilator percent ratios of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC).  The examination, however, does not contain post-
bronchodilator values for the FEV-1/FVC test, nor does it contain 
DLCO (SB) values.  Additionally, the 2005 VA examiner did not 
provide any reasons for not administering the DLCO (SB) test or 
for not recording post-bronchodilator values for FEV-1/FVC.  In 
light of this evidence, the Board finds that the Veteran should 
be provided a new VA examination in which pre- and post-
bronchodilator tests are performed to obtain FEV-1 and FEV-1/FVC 
values unless the examiner can explain why post-bronchodilator 
testing is unnecessary, and the DLCO (SB) test should be 
administered unless the examiner can explain why such testing is 
not useful or valid in rating the Veteran's asthma.

For all these reasons, a new VA examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from 
the VA Medical Center in Salisbury, North 
Carolina from October 2005 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for a VA pulmonary examination. The claims 
file must be made available to the examiner 
for review, and the examination report should 
reflect that such review was accomplished. 
The examiner is asked to opine as to the 
extent and current severity of the Veteran's 
currently service-connected bronchial asthma.

All appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished, to include 
pulmonary function studies (including post-
bronchodilator) with FEV- 1, FEV-1/FVC, DLCO 
(SB), and maximum oxygen consumption (in 
ml/kg/min) findings noted. All test results 
should be furnished to the examining provider 
prior to the completion of his or her 
examination report. If the DLCO (SB) or 
maximum oxygen consumption test is not 
performed, the examiner should provide 
reasons stating why the test would not be 
useful or valid in evaluating the nature and 
extent of the Veteran's asthma. Similar 
reasons should be provided if post- 
bronchodilator values are not provided. The 
examiner should also indicate whether the 
Veteran has cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episodes of 
acute respiratory failure, or whether he 
requires outpatient oxygen therapy.

The examiner should set forth a complete 
rationale for the opinions expressed in the 
clinical report.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for a VA orthopedic examination for the 
claimed conditions of chondromalacia of the 
bilateral knees to clarify the Veteran's 
diagnoses and likely etiology. The claims 
folder and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he or 
she should accomplish any indicated special 
tests, studies or additional consultations. 

The examiner should indicate whether the 
Veteran currently has a chronic disorder of 
the bilateral knees, to include DJD and 
chondromalacia, and, if so, whether any such 
disability is at least as likely as not 
related to his military service, specifically 
considering his in-service complaints and 
treatment for various joint related injuries 
and his MOS as a machinist welder.  

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion provided 
reconciling all conflicting medical evidence 
regarding the Veteran's diagnoses and 
etiology, to include the March 2003 VA 
medical opinion. 

4. After the above is complete, readjudicate 
the Veteran's claims specifically 
considering the 1996 and 2006 pulmonary 
regulation changes.  If the claims remain 
denied, provide the appellant a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


